Citation Nr: 1759137	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-06 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicide agents. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee patellofemoral syndrome.  

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee patellofemoral syndrome.

4.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2012, February 2013, and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in August 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim seeking to reopen the claim of service connection for a left knee disability.  Additional evidence was submitted in September 2017.  38 U.S.C. § 7105(e).

The issues of service connection for a left knee disability and whether there has been new and material evidence to reopen the claim of service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed during active service to an herbicide agent.

2.  The competent and probative evidence of record is against finding that the Veteran's liver cancer was incurred in or related to service, to include exposure to herbicide agents. 

3.  The competent and probative evidence shows that the Veteran has current ischemic heart disease.  

4.  A May 2009 rating decision denied a claim to reopen a claim for service connection for a left knee disability (originally denied by a March 1974 decision); the Veteran did not timely perfect an appeal of the decision and did not submit new and material evidence within one year of its issuance.  

5.  Evidence received since the May 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for liver cancer, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for ischemic heart disease, to include as due to exposure to herbicide agents, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

3.  The May 2009 rating decision that denied a claim to reopen service connection for a left knee disability is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  New and material evidence has been received, and the claim for service connection for a left knee disability is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the claim seeking service connection for liver cancer, a VA examination was not provided in conjunction with the claim, and the Board finds the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran contends that his liver cancer is related to his exposure to herbicide agents during service or otherwise related to his service, the evidence of record contains no diagnosis of liver cancer or evidence of liver disabilities during service.  The Veteran also has not submitted any evidence indicating an association between liver cancer and exposure to herbicide agents.  The Board finds that the Veteran's bare contentions are not enough to trigger VA's duty to assist to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

In addition, several statutory presumptions operate in connection with section 1110.  Of particular relevance, 38 U.S.C. § 1116 provides that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C. § 1116(a)(1), (a)(2); 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran with certain enumerated diseases, for example, ischemic heart disease, was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, such disease shall be presumed to be connected to his service if it became manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C. § 1116(a)(1)(B); 38 C.F.R. §§ 3.306(a)(6)(ii), 3.309(e).  This presumption applies even though there is no record of the Veteran's disease during service.  38 C.F.R. § 3.309(e).

VA limits the presumption of exposure to veterans who served on the ground or on the inland waterways of Vietnam and excludes veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001).

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation excluding certain bays and harbors, including Da Nang Harbor, from the regulatory definition of inland waterway was arbitrary and capricious.  VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Qui Nhon, Cam Ranh, Vung Tau, and Ganh Rai.  VA has determined that these harbors are not inland waterways because they are open to the sea with extensive entry distance for easy access; they are not connected to a major inland river; they are not long or narrow; they have a deep-water channel for easy ship anchorages, and they have no historical evidence of extensive Agent Orange aerial spraying.  M21-1, Part IV, Subpt. ii.1.H.2.  VA has also established a list of ships that traveled on inland waterways, docked to a pier or the shore of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller craft from the ship regularly delivered supplies or troops ashore.

Additionally, where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and malignant tumors, as a chronic disease, become manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Legal Analysis

	Herbicide Agent Exposure

A veteran is presumed to have been exposed to herbicide agents during service in Vietnam if they served on the ground or on the inland waterways of Vietnam.  Here, the record shows that the Veteran served on the USS Everett Larson from September 1966 to September 1968.  VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents reflects that the USS Everett Larson operated on the Mekong River in December 1967.  Thus, the Veteran's military personnel records, service treatment records, and lay evidence support that he was on the USS Larson when the ship is known to have operated on the inland waterways of Vietnam.  Therefore, the evidence of record reflects that the Veteran had service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6)(iii), and the presumption of exposure to herbicide agents is established.  
      Service Connection for Liver Cancer

The Veteran alleges he is entitled to service connection for liver cancer, to include as due to exposure to herbicide agents.  

As to the first element of service connection, the Veteran was diagnosed with liver cancer in 2012.  The first element of service connection is met.  

In this case, the Veteran's liver cancer is not among the disorders subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Accordingly, service connection for the claimed liver cancer, as presumed as due to in-service herbicide agent exposure, is not warranted.

However, the regulations governing presumptive service connection for herbicide agent exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

Here, there is no lay or medical evidence that the claimed liver cancer had its onset in service or is otherwise related to service, to include the Veteran's presumed exposure to herbicide agents.  The service treatment records are silent for liver-related complaints or diagnoses. 

VA treatment records indicate that the Veteran underwent a liver biopsy in September 2012, which reflected a 3.2-centimeter lesion on the liver which was later confirmed to be hepatocellular carcinoma.  The biopsy reflected steatotic hepatocytes, which suggested that the Veteran had nonalcoholic steatohepatitis related cirrhosis of the liver, which led to the hepatocellular carcinoma, liver cancer.  

Neither the Veteran nor his representative has alleged that the Veteran had symptoms of a liver disability in service or until many years thereafter; indeed, the first evidence of a liver disorder was in September 2012.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38 C.F.R. § 3.303(b).  Consequently, service connection for liver cancer on a presumptive basis as a chronic disease of a malignant tumor is not warranted.  There is also no evidence, and the Veteran has not contended, that liver cancer first manifested in service or that he experienced continuity of symptomatology of the disease since service.  38 C.F.R. §§ 3.303(b), 3.309(a); see Walker, 708 F.3d 1331.

Moreover, none of the VA treatment records indicate a relationship between the Veteran's liver cancer or any other liver disability and service, to include exposure to herbicide agents.  The Veteran has not expressed any relationship to service outside of herbicide agent exposure.  

Finally, to the extent that the Veteran advanced his own theory that his medical condition was related to service, including his exposure to herbicide agents, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  The Veteran has not offered any specific contentions as to why he believes that this disability was related to service outside of his Agent Orange exposure, and he is not competent to opine as to whether his liver cancer is related to herbicide agent exposure, as that is a complex medical question beyond the competency of a lay person.  In any event, the probative value of these general assertions in this regard is outweighed by the evidence outlined above documenting the onset of liver disorder many years after service with no suggestion that such disability has been caused and/or aggravated by an in-service event, to include herbicide agent exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for liver cancer, to include as due to exposure to herbicide agents.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).

      Service Connection for Ischemic Heart Disease

The Veteran contends that he is entitled to service connection for ischemic heart disease, to include as due to herbicide agents.  

First, VA treatment records indicate that the Veteran had a coronary artery bypass graft in 2010 and has been diagnosed with coronary artery disease.  Moreover, VA treatment records reflect that the Veteran has a history of transient ischemic attack, beginning in 2005.  Therefore, the Veteran has current ischemic heart disease and the first element of service connection is present.  

Second, as noted above, it has been established that the Veteran is presumed to have been exposed to herbicide agents during his service on the USS Everett Larson.  

Third, the Veteran's current ischemic heart disease is a disease for which presumptive service connection applies under 38 C.F.R. § 3.309(e).  Accordingly, service connection is warranted on a presumptive basis.  In so finding, the Board notes that the Veteran's 2005 transient ischemic attacks and 2010 coronary artery bypass graft indicate that the disease became manifest to a degree of 10 percent or more after his service concluded. 

Therefore, the Board finds that service connection for ischemic heart disease as due to exposure to herbicide agents, is warranted.  

      New and Material Evidence 

The Veteran contends that he is entitled to service connection for a left knee condition, to include as secondary to service-connected right knee patellofemoral syndrome.  The Veteran's claim of service connection for a left knee condition was originally denied in a March 1974 rating decision on the basis that the condition pre-existed service and was not aggravated by service.  The Veteran did not appeal the decision and did not submit new and material evidence within one year of it.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  The Veteran's claim was last denied in a rating decision of May 2009 on a finding that there was no new and material evidence submitted in order to reopen the claim.  The Veteran did not file a timely Notice of Disagreement (NOD) with the decision and did not submit new and material evidence within one year of the decision.  Thus, the May 2009 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R.          § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As noted above, the RO declined to reopen the claim for service connection for left knee strain in the May 2009 rating decision.  The Veteran filed another claim for service connection for left knee strain, to include as secondary to service-connected right knee patellofemoral syndrome, in January 2013.  

The evidence of record at the time of the May 2009 rating decision consisted of the Veteran's service treatment records, reflecting complaints of the knee "giving out," and an injury after falling from a ladder in service in October 1967.   

The evidence associated with the claims file after the May 2009 rating decision includes VA treatment records from July 2012 to September 2014 and September 2017, and a VA examination from May 2013.  

The September 2017 VA treatment record indicates that the Veteran's left knee pain may be related or exacerbated by his service-connected right knee patellofemoral syndrome.  The September 2017 VA treatment record is new, in that it was not previously of record.  The evaluation suggests a relationship between the Veteran's service-connected right knee patellofemoral syndrome and his claimed left knee disability.  Since the lack of evidence of a positive relationship to service-connected right knee patellofemoral syndrome was part of the basis for the denial of the claim in the prior decision, this new evidence relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence has been received to reopen the claim for service connection for a left knee disability, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).  


ORDER

Service connection for liver cancer, to include as due to exposure to herbicide agents, is denied.

Service connection for ischemic heart disease, to include as due to exposure to herbicide agents, is granted.

As new and material evidence has been received, the claim of service connection for a left knee disability, to include as secondary to service-connected right knee patellofemoral syndrome, is reopened; to this extent only, the appeal is granted.  


REMAND

Service Connection for a Left Knee Disability

The Veteran claims he is entitled to service connection for a left knee disability, to include as due to service-connected right knee patellofemoral syndrome.  As noted in the introduction, the Veteran first filed his claim on the theory of direct service connection and has since asserted that secondary service connection may be applicable.  Service treatment records from October 9, 1967 reflect complaints of the left knee "giving out" on him on several occasions.  The Navy clinician noted in the treatment note that the issue may be related to a high school injury incurred in 1964 and that the Veteran had declined surgery at that time.  Service treatment records from October 12, 1967 show that the Veteran fell off a ladder, striking his left knee.  An undated memorandum from the Commander Destroyer Squadron 23 Staff Medical Officer read that when the Veteran was seen in January 1968, the Veteran was complaining of left knee pain but the Medical Officer noted that due to the large amount of Vietnam casualties and injuries there would likely be no hospital that could accommodate an elective surgery as he may need to have until the Veteran returned to the continental United States.  The March 1974 rating decision denied the Veteran's claim on the grounds that his pre-existing condition was not shown to be aggravated during service.  

A left knee condition was not noted on the Veteran's December 1965 enlistment examination.  Thus, the Veteran is presumed to have been in sound condition at entrance to service.  As noted above, it was consistently noted in the service treatment records that the Veteran had a left knee condition before service.  Specifically, it is noted that he injured the left knee on Christmas Day 1964 and was in a cast for 5 months.  One year later he reinjured the left knee and was again put in a cast as his parents allegedly refused permission for an operation on the knee.  In this regard, the Board observes that when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Here, for purposes of obtaining an opinion, the Board finds that clear and unmistakable evidence shows the Veteran had a left knee disability prior to entrance to service.  On March 2013 VA examination, the examiner opined that the preexisting left knee disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner indicated that he was basing his opinion on his current examination of the Veteran that revealed a left knee completely within normal limits for his age and a July 2012 X-ray that revealed normal alignment and relative joint space preservation with marked arterial calcification.  This opinion, however, is insufficient as it does not discuss the treatment and injuries the Veteran sustained in service to determine whether the preexisting left knee injury was not aggravated during service.  Notably, the questions regarding presumption of soundness address the in-service element of the three elements necessary to establish service connection, i.e., whether there was incurrence in service.  Therefore, it is necessary to remand for another opinion that specifically addresses the effect of what occurred during service on the Veteran's left knee.

The Veteran has also alleged that his left knee disability is secondary to his service-connected right knee patellofemoral syndrome.  On March 2013 VA examination, the examiner opined that the Veteran's left knee condition was less likely than not due to or the result of service-connected right knee patellofemoral syndrome as his left knee is within normal limits for his age, he had full range of motion, no effusion, no instability, and no tenderness.  This opinion does not sufficiently address the question of whether the Veteran's service-connected right knee disability aggravated his left knee disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Further, at the August 2017 Board hearing the Veteran testified that he has had doctors inform him that his left knee pain is likely due to the compensation that occurs within the body when the opposite joint is faltering.  A September 2017 VA treatment note reflects that upon a question from the Veteran, the VA physician's assistant stated that his "osteoarthritis in the knees is very common and that [he] could not definitively say that [the Veteran] developed left knee arthritis because of favoring the right knee pain.  It is however, well known that if one joint is painful, it is likely that the other joints above or below and sometimes contralaterally will develop pain as well."  This opinion is stated in speculative terms and is insufficient for the Board to rely on in reaching a decision on the Veteran's claim.  However, remand is necessary to obtain an examination and opinion that considers the opinion of the September 2017 VA physician's assistant.

On remand, the Veteran should identify any outstanding VA or non-VA treatment records for his claim.  Thereafter, all identified records should be obtained for consideration in the Veteran's appeal.

Manlincon Issue

Regarding the petition seeking to reopen the claim of service connection for diabetes mellitus type II, the December 2012 decision denied the petition.  In January 2013 correspondence from the Veteran, he indicated that he disagreed with the RO's denial of his claim.  The Board construes this communication as a timely notice of disagreement (NOD).  38 C.F.R. §§ 19.26, 19.27, 19.28, 20.201(b).  Since the AOJ has not yet issued a statement of the case (SOC) in this matter, the Board must remand the claim for such issuance.  38 C.F.R. § 19.9(c); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue an appropriate statement of the case addressing the issue of whether new and material evidence has been submitted to reopen the claim of service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents.  The Veteran and his representative should be afforded opportunity to respond.  This matter should be returned to the Board only if the Veteran timely files a substantive appeal after the statement of the case is issued.

2.  Send the Veteran a letter asking him to complete the necessary authorization forms so that VA may obtain any outstanding non-VA treatment records for the claimed left knee disability.  Obtain any treatment records identified by the Veteran. 

3.  Obtain and associate with the claims file any outstanding records of VA treatment since September 2017. 

4.  After completing the development requested in items 2 and 3, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left knee disability.  The claims file must be made available to the clinician for review.  All indicated tests should be performed.

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing clinician should provide the following opinions, with consideration that the Veteran has been found to have had a left knee condition prior to entering service:

a)  Is there clear and unmistakable (obvious or manifest) evidence that any such preexisting left knee disability DID NOT permanently increase in severity beyond the natural progression of the disability during the Veteran's active duty service (i.e., the disability was not aggravated by service)? 

b)  If the answer to question (a) is "no," then is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left knee disability is related to the Veteran's active duty service?

c)  If the answers to (a) and (b) are negative, is it at least as likely as not that any left knee disability is proximately due to or the result of service-connected right knee patellofemoral syndrome? 

d)  If the answers to (a), (b), and (c) are negative, then is it at least as likely as not that a left knee disability has been aggravated during the appeal period (i.e., any worsening of the condition beyond the natural progress) by service-connected right knee patellofemoral syndrome?

A rationale must be provided for all opinions and conclusions rendered.  In particular, the Veteran's service treatment records must be addressed, including the October 1967 treatment before and after the fall from the ladder.  The opinions provided should also address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim. 

If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, the Veteran's claim seeking service connection for a left knee disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


